          20-01010-jlg      Doc 41      Filed 03/20/21 Entered 03/21/21 00:11:23                 Imaged
                                       Certificate of Notice Pg 1 of 3
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Genger v. Genger et al                              CASE NO.: 20−01010−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 0




                              NOTICE TO ALL INTERESTED PARTIES



Please be advised that all matters scheduled for 3/19/2021 at 11:00 a.m. have been rescheduled for 3/19/2021 at 2:00
p.m.



Dated: March 18, 2021                                        Vito Genna
                                                             Clerk of the Court
                  20-01010-jlg             Doc 41         Filed 03/20/21 Entered 03/21/21 00:11:23                                     Imaged
                                                         Certificate of Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                              Southern District of New York
Genger,
      Plaintiff                                                                                                        Adv. Proc. No. 20-01010-jlg
Genger,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0208-1                                                  User:                                                                       Page 1 of 2
Date Rcvd: Mar 18, 2021                                               Form ID: 143                                                              Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 20, 2021:
Recip ID                   Recipient Name and Address
smg                        N.Y. State Unemployment Insurance Fund, P.O. Box 551, Albany, NY 12201-0551
smg                    +   New York City Dept. Of Finance, Office of Legal Affairs, 375 Pearl Street, 30th Floor, New York, NY 10038-1442
smg                    +   United States Attorney's Office, Southern District of New York, Attention: Tax & Bankruptcy Unit, 86 Chambers Street, Third Floor, New
                           York, NY 10007-1825
dft                    +   Eric Herschmann, 210 Lavaca St., Unit 1903, Austin,, TX 78701-4582
intp                   +   Kurtzman Carson Consultants LLC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245-5614
dft                    +   Orly Genger, 210 Lavaca St., Unit 1903, Austin, TX 78701-4582
7736211                +   Paul J. Labov, Esq., PACHULSKI STANG ZIEHL & JONES LLP, 780 Third Avenue, 34th Floor, New York, New York 10017-2024
7727462                +   Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119-3395, Attn.: Frank A. Oswald, Esq.
7727463                +   Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119-3395, Attn.: Jared C. Borriello, Esq.

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Mar 18 2021 19:29:00      New York State Tax Commission,
                                                                                                                  Bankruptcy/Special Procedures Section, P.O. Box
                                                                                                                  5300, Albany, NY 12205-0300
ust                    + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        Mar 18 2021 19:28:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, U.S. Federal Office Building, 201 Varick
                                                                                                                  Street, Room 1006, New York, NY 10014-7016
dft                    + Email/Text: dpiazza@tarterkrinsky.com
                                                                                        Mar 18 2021 19:28:00      Deborah J. Piazza, Tarter Krinsky & Drogin LLP,
                                                                                                                  1350 Broadway, 11th Floor, New York, NY
                                                                                                                  10018-0947

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
dft                            ADBG LLC
dft                            Arie Genger
dft                            Arnold Broser
pla                            Dalia Genger
dft                            David Broser
dft                            Michael Bowen
dft                            Tedco Inc.
dft                            The Genger Litigation Trust

TOTAL: 8 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
                  20-01010-jlg          Doc 41        Filed 03/20/21 Entered 03/21/21 00:11:23                                Imaged
                                                     Certificate of Notice Pg 3 of 3
District/off: 0208-1                                             User:                                                                  Page 2 of 2
Date Rcvd: Mar 18, 2021                                          Form ID: 143                                                         Total Noticed: 12

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 20, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 18, 2021 at the address(es) listed
below:
Name                            Email Address
Christopher Gartman
                                on behalf of Defendant ADBG LLC gartman@hugheshubbard.com corp-reorg-department-7318@ecf.pacerpro.com

Christopher Gartman
                                on behalf of Defendant Arnold Broser gartman@hugheshubbard.com corp-reorg-department-7318@ecf.pacerpro.com

Christopher Gartman
                                on behalf of Defendant David Broser gartman@hugheshubbard.com corp-reorg-department-7318@ecf.pacerpro.com

Christopher Gartman
                                on behalf of Defendant Tedco Inc. gartman@hugheshubbard.com corp-reorg-department-7318@ecf.pacerpro.com

Frank A. Oswald
                                on behalf of Defendant Arie Genger frankoswald@teamtogut.com
                                dperson@teamtogut.com;arodriguez@teamtogut.com;kscott@teamtogut.com

Ira Daniel Tokayer
                                on behalf of Plaintiff Dalia Genger imtoke@mindspring.com

Michael Bowen
                                on behalf of Defendant Michael Bowen mbowen@glennagre.com courtnotices@kasowitz.com

Michael Bowen
                                on behalf of Defendant Eric Herschmann mbowen@glennagre.com courtnotices@kasowitz.com

Paul J. Labov
                                on behalf of Plaintiff Dalia Genger plabov@pszjlaw.com plabov@foley.com

Rocco A. Cavaliere
                                on behalf of Defendant Deborah J. Piazza rcavaliere@tarterkrinsky.com snobles@tarterkrinsky.com


TOTAL: 10
